USDC IN/ND case 1:19-cr-00100-DRL-SLC document 126 filed 01/12/21 page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            FORT WAYNE DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                   Plaintiff,          )
      v.                               )    CASE NO. 1:19-cr-00100-DRL-MGG
                                       )
BRIAN NORDAN, et al,                   )
                                       )
                   Defendants.         )

                 DEFENDANT NORDAN’S MOTION TO MODIFY
                       CONDITIONS OF DETENTION

      Comes now the Defendant, Brian Nordan, by and through his counsel Andrew

B. Jones, to move this Court for an order releasing him into the care and custody of

Inspiration House, Inc., a division of S.T.A.R. Care Services, 601 East Taber Street,

Fort Wayne, Indiana 46803. In support of Defendant Nordan’s Motion to Modify

Conditions of Detention, Brian Nordan states as follows:

      1.     Defendant, Brian Nordan, was charged in this matter on November 20,

2019 (DE 1). He was subsequently arrested on November 26, 2019 (DE 3) and

released under certain conditions (DE25).

      2.     On December 21, 2020, Probation filed a Request for detention (DE 117)

and Defendant, Brian Nordan, subsequently turned himself in, and his supervised

release was revoked (DE 124).

      3.     Defendant, Brian Nordan, awaits trial that is scheduled for April 19.

2021 (DE 100).

      4.     Defendant, Brian Nordan, suffers from mental health and substance

abuse issues, and treatment is necessary.
USDC IN/ND case 1:19-cr-00100-DRL-SLC document 126 filed 01/12/21 page 2 of 2


      5.     Defendant, Brian Nordan, has been accepted for immediate in-patient

treatment by Inspiration House, Inc., a division of S.T.A.R. Care Services, 601 East

Taber Street, Fort Wayne, Indiana 46803.

      6.     Inspiration House, Inc. is able to continue Brian Nordan’s in-patient

treatment up to the date of trial.

      WHEREFORE, the Defendant, Brian Nordan, requests that his incarceration

be terminated and that he be released into the care and custody of Inspiration House,

Inc., a division of S.T.A.R. Care Services, 601 East Taber Street, Fort Wayne, Indiana

46803.

Dated: January 13, 2021.

                                       Respectfully submitted,

                                       /s/Andrew B. Jones
                                       Andrew B. Jones (29686-71)
                                       Jones Law Office LLC
                                       224 W. Colfax Ave., Suite 100
                                       South Bend, IN 46601
                                       P: (574) 239-7017
                                       F: (574) 239-7018
                                       E: andrew@attorney-jones.com




                           CERTIFICATE OF SERVICE

     The undersigned hereby certifies that a true and complete copy of the foregoing
document was served on all counsel of record via electronic filing on this 13th day of
January, 2021.

                                       /s/Andrew B. Jones
                                       Andrew B. Jones



                                          2
